Citation Nr: 0021726	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  94-39 770	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from January 1964 to June 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the No. Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for PTSD.  By way of history, the Board 
denied service connection for PTSD in a decision dated August 
14, 1998.  In that decision the Board remanded the matter of 
entitlement to service connection for psychiatric disability 
other than PTSD.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, "the Court").  In August 1999, 
pursuant to a Joint Motion, the Court vacated the Board's 
denial of service connection for PTSD and remanded for 
further adjudication consistent with the remand Order.  The 
Joint Remand did not disturb the Board's August 1998 remand 
of the claim of entitlement to service connection for 
psychiatric disability other than PTSD.


REMAND

As noted in the Joint Remand, the veteran's claim is well 
grounded insofar as he has presented medical evidence of a 
current diagnosis of PTSD that has been related by competent 
professionals to a reported in-service stressor.  Falk v. 
West, 12 Vet. App. 402, 404 (1999); Patton v. West, 12 Vet. 
App. 272, 276 (1999); Cohen v. Brown, 10 Vet. App. 128, 136-
37 (1997).  His reports are presumed credible for the 
purposes of well grounding the claim.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Once a claim is found to be well grounded, however, the 
presumptions of credibility and entitlement of the evidence 
to full weight no longer apply.  The Board must account for 
the evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).  

By way of history, the veteran served from May 1964 to June 
1965 as a cannoneer and truck driver stationed at Fort 
Benning, Georgia.  He has no credited foreign service and no 
combat service.  He claims that he has PTSD residual to his 
January 1, 1965, discovery of the body of a fellow service 
member who committed suicide by hanging.  In connection with 
his VA claim he has asserted that that individual was one of 
his personal friends.

In his March 1993 initial claim for PTSD, the veteran 
attributed such disorder to an in-service event, stating that 
in January 1965 his friend, whom he remembered only as 
"George Washington", returned from leave depressed about 
his girlfriend and talked to unit members about killing 
himself.  The veteran reported that when he awoke "George 
Washington" was not in his bed and that the veteran went 
looking for him and found him hanging from the rafters of the 
barracks boiler room.  He stated that others were there and 
that he just stared in shock.  He reported that thereafter he 
underwent a personality change and began having nightmares 
and using drugs.  

The claims file contains a copy of a letter, with a copy of 
an envelope postmarked January 4, 1965.  In that letter the 
veteran apologized to his family for not coming home for 
Christmas.  He stated he had gone to the funeral of a friend 
who was buried on Christmas Eve.  He continued to describe 
the circumstances of the death of a fellow serviceman as 
follows:

Last week on new years day (sic) there 
was a colored guy who sleeps across from 
me that hung himself.  There was three 
guys there when he did it.  He told them 
he was going to but they thought he was 
kidding.  He took the cord from the floor 
buffer and throughed (sic) it over a 
rafter and tied the cord around his neck 
and stood on a foot locker then kicked it 
out from under him.  He hung there for 
about six minutes before they finally 
realized he wasn't joking.  But it was to 
(sic) late to do anything.  Now we have 
to go to his funeral services tomorrow.

At the time of VA examination in April 1993, the veteran 
reported that he and a black man, "George Washington", were 
friends in service and had traveled home on leave part way 
together in December 1964.  The veteran claimed that "George 
Washington" hung himself by using his belt over the braces 
in the ceiling.  The veteran stated he discovered the body 
and the eyes were bulging out.  He reported being upset 
because he had never seen a dead man before.  The examiner 
noted the veteran's substance abuse history and diagnosed an 
organic mental disorder.  The examiner noted some typical 
schizophrenic symptoms and noted that the veteran was not 
competent for VA purposes.  In July 1993 a VA examiner 
diagnosed organic hallucinosis secondary to solvent 
inhalation and injection; organic mood disorder of the 
depressed type; and organic delusional disorder versus major 
depression, recurrent with psychotic features.  The examiner 
noted the veteran to be a poor historian with a 20-year 
history of delusions.  At that time the veteran was not 
certain whether his friend had committed suicide or not.  At 
that time two examiners concluded that the veteran did not 
meet the diagnostic criteria for PTSD.

In a statement received in September 1993 the veteran claimed 
that two friends had killed themselves in service:  one by 
hanging and the other by shooting himself in the head.  

In November 1993, the U.S. Army & Joint Services 
Environmental Support Group (ESG), redesignated as the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR), notified VA that casualty rosters did not show 
the death of "George Washington" on January 1, 1965.

In January 1994 the veteran notified VA that he had obtained 
copies of personnel rosters from January 1965 and that the 
man who died was named "Reuben Washington."

In February 1994, the veteran notified VA he had obtained a 
copy of the death certificate for "James C. McGlothin", the 
man who hung himself in the barracks on January 1, 1965.  He 
stated that this was his friend who he found hanging in the 
barracks and that he couldn't remember his role in an 
incident with "George/Reuben Washington". 

In a statement received in March 1994 the veteran recounted 
the incident.  He reported that a fellow solder related to 
the veteran that he was considering the act of suicide on 
December 31, 1964, and that on January 1, 1965, he hanged 
himself.  The veteran reported finding the deceased minutes 
later, accompanied by another soldier.  

The claims file contains a death certificate showing that 
James McGlothin, a young black man, committed suicide on 
January 1, 1965, by hanging himself with a cord.  

In connection with a hearing in July 1994 the veteran 
reported witnessing the discovery of two other suicides in 
service and that "Washington" was the name of the other 
black soldier in his barracks.  

In a letter dated in April 1997, the United States Armed 
Services Center for Research of Unit Records indicated that 
the United Sates Army Crime Records Center confirmed the 
suicide of Private First Class James C. McGlothin on 
January 1, 1965 but that there was no evidence pertaining to 
the veteran's involvement in the incident.  The USASCRUR 
stated that "[t]he report lists numerous witnesses in this 
incident; however, [the veteran] is not listed in the 
report."  

The Board also notes the veteran's documented history of 
long-term alcohol and substance abuse/dependence and evidence 
of mental health/neurologic treatment resulting in 
assessments of an antisocial personality disorder, and 
organic brain syndrome secondary to drug use.  Notably, 
service medical records dated prior to the reported suicide 
event (October 1964) show a diagnosis of emotional 
instability.  Multiple medical evaluations have also deemed 
the veteran incompetent for VA purposes.

In its August 1998 decision, the Board stated, in part, that 
the "evidence does not show that the alleged in-service 
stressor and his involvement in it as now described by him 
actually occurred."  The Joint Remand points out that the 
Board based the denial partly on the lack of corroborating 
evidence for the veteran's involvement and that "[t]he fact 
that the evidence establishes that a person did commit 
suicide in the veteran's barracks is insufficient to 
corroborate the alleged stressor".  The Joint Remand points 
out that the Diagnostic and Statistical Manual of Mental 
Disorders § 309.81 (4th ed. 1994) does not limit exposure to 
stressor to direct experience or witness, but also 
contemplates learning about the unexpected or violent death 
of a close friend, and also notes that corroboration of the 
veteran's own involvement is not required.  See Cohen, supra 
at 137-38.  

The Joint Remand laid out the following specific points for 
the Board to consider on re-adjudication:

Is the USASCRUR's notice that pertinent reports fail to list 
the veteran as a witness to the suicide consistent with the 
veteran's recitation in the 1965 letter to his family wherein 
he did not claim to witness the suicide, and, is the USASCRUR 
report consistent with the veteran's later version of events, 
i.e., is it reasonable to read that the veteran did not 
witness the suicide taking place but did witness the body 
hanging from the rafters soon after.

Is the veteran credible with respect to reporting that the 
hanging victim was his friend, particularly in light of 
statements relevant to shared duties, taking leave together, 
etc.?

What effect does the veteran's misremembering of the name of 
the suicide victim play in his credibility.

Does the Board accept the medical diagnosis of PTSD?

Does the Board doubt the stressor event?

Does the Board doubt the veteran's exposure to the stressor 
event or his relationship with the victim?

The Joint Motion concludes that if the Board doubts the 
sufficiency of the stressor or the medical diagnosis, it must 
return the examination reports for clarification, or obtain 
new examinations to arrive at an independent medical basis 
for adjudication of the veteran's case.

With respect to the questions asked in the Joint Remand, the 
Board notes how the veteran's report of events has changed 
over the course of his appeal.  First, in the letter written 
contemporary to the situation the veteran makes no mention of 
having had a personal relationship with the suicide victim, 
beyond sharing quarters.  Nor does the veteran make mention 
of having witnessed either the suicide or the body, or having 
any repercussive feelings as a result thereof.  It is only in 
connection with his PTSD claim the veteran begins to assert 
having witnessed the aftermath.  That version of events also 
changes.  At one point the veteran found the body, already 
discovered by several other soldiers.  In another account he 
was accompanied by another soldier who found the body 
"minutes" after the event occurred.  The USASCRUR's report 
of the event includes note of "numerous" witnesses.  The 
fact that the veteran is not named as a witness is consistent 
with the veteran's initial letter to his family, however, it 
strongly suggests that the veteran was not present in the 
aftermath, during which period an investigation would have 
been initiated.  Such is particularly the case where the 
investigation report mentions not one or even several 
witnesses but speaks of "numerous" witnesses.  It would 
seem that the veteran, having shared quarters with the 
victim, and, by his own account, having listened to 
serviceman McGlothin's ruminations about suicide, would have 
been among the witnesses questioned during the investigation.  
Such is not consistent with the veteran's later report of the 
event.

With respect to the veteran's credibility as to the victim 
being his friend, the Board points out the veteran's failure 
to name the victim or identify him as a friend in his letter 
home contemporary in time to the incident.  The Board further 
notes the veteran's inability to name the victim in 
connection with his VA appeal, until such time as he and VA 
conducted research as to a suicide taking place during the 
veteran's service.  Thereafter the veteran identified the 
individual named by VA as the man of whom he was speaking.

The evidence clearly shows that a soldier by the name of 
McGlothin was in the veteran's unit and did commit suicide.  
The Board does not question such event.  However, as shown 
above the evidence raises questions as to whether the veteran 
was in fact a close friend of the victim or as to whether the 
veteran witnessed either the event or the aftermath.  
Moreover, the record contains extensive evidence of 
neuropsychologic problems such as a personality disorder, 
long-term alcohol and substance abuse and a secondary organic 
brain disorder, further raising questions as to the veteran's 
ability to accurately recount a history of the events of 
service.  

Here the Board also notes that the veteran has alleged 
exposure to not one, but two suicides in service.  He has 
alleged that another friend committed suicide in service and 
at one point identified death by shooting.  It is unclear 
whether the veteran has further information that may support 
such assertion and verification of that incident should be 
attempted.  See Cohen, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

Finally, private records are notably absent a PTSD diagnosis.  
VA evidence in the claims file includes the specific 
conclusion by two examiners that the veteran does not have 
PTSD.  It does not appear that VA diagnoses are based on 
consideration of other psychiatric diagnoses and treatment, 
and consideration of the veteran's relevant history, to 
include his ability to provide accurate information to 
medical personnel.  It is thus unclear whether the veteran, 
in fact, meets the criteria for PTSD and further examination 
is thus warranted.


Accordingly, this matter is returned to the RO for the 
following:

1.  The veteran is advised that he has 
the right to submit additional evidence 
and argument on the matter the Board has 
remanded to the RO, to include, but not 
limited to, evidence and/or information 
previously requested by the RO or the 
Board.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  In particular, the 
veteran is advised of the probative value 
of additional information on his exposure 
to an in-service suicide other than that 
of serviceman McGlothin.  He should 
provide the name of the individual 
involved, the approximate date of the 
event and the nature and extent of his 
own participation/knowledge of the event.

2.  Based on consideration of the names 
and dates reported by the veteran, i.e., 
a serviceman named Washington and report 
of a funeral on Christmas Eve 1964, as 
well as consideration of any additional 
information obtained from the veteran, 
the RO should contact the USASCRUR, 
located at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197, and 
attempt to corroborate a suicide 
occurring coincident with the veteran's 
duty station and dates of service, other 
than that of serviceman McGlothin.  
A response, negative or positive, should 
be associated with the claims file.  The 
RO should, as indicated, undertake 
follow-up through appropriate channels to 
obtain verification of the veteran's 
claimed stressor(s).

3.  Following the above, the RO must 
determine whether a second suicide is 
sufficiently verified, addressing any 
credibility matters. 

4.  The RO should schedule the veteran 
for a VA psychiatric examination by a 
panel of two board-certified 
psychiatrists, if available, who have not 
previously examined or treated him.  The 
claims folder and a separate copy of this 
remand MUST be made available to the 
examiners for review before the 
examination and review should be 
acknowledged in the examination report.  
The examination should include 
psychological tests with PTSD subscales, 
the results of which should be reviewed 
before a final psychiatric diagnosis is 
given.  Unless a second suicide is 
verified as occurring coincident with the 
veteran's duty dates and station, the 
examiners are advised that the only 
verified in-service stressor that may be 
considered for the purpose of determining 
whether the veteran has PTSD is the fact 
of serviceman McGlothin's suicide in 
January 1965.  The examiners must 
determine (1) whether or not the veteran 
has PTSD and, if so, (2) whether the mere 
fact that serviceman McGlothin committed 
suicide, and that the veteran either 
heard about it by virtue of his unit and 
duty assignment, or that he knew the 
deceased, is alone sufficient of a 
stressor to produce PTSD; (3) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (4) whether there is a 
link between the current symptomatology 
and the in-service suicide.  The 
examiners should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  A 
complete rationale for all opinions 
expressed by the examiners must be 
provided.

5.  The veteran is advised that VA 
regulations provide that when entitlement 
to a VA benefit cannot be established 
without a current VA examination and a 
claimant, without good cause, fails to 
report for such examination, his claim 
shall be rated based on the evidence of 
record in accordance with 
38 C.F.R. § 3.655(b) (1999).

6.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


